Income Advantage Account Rider This contract feature provides a protected account with fewer Investment Options that can be used for guaranteed lifetime withdrawals (called Income Advantage Payments), and a guaranteed death benefit. We base Income Advantage Payments and the Income Advantage Account Fee on the Benefit Base. This rider forms a part of the contract to which it is attached and is effective on the Issue Date shown on the Contract Schedule.In the case of a conflict with any provision in the contract, the provisions of this rider control.Defined terms and contractual provisions are set forth in the contract or are added in this rider.This rider terminates as indicated under the Termination of this rider provision. Definitions Benefit Anniversary A twelve-month anniversary of the Benefit Election Date or any subsequent twelve-monthBenefit Anniversary. Benefit Election Date The date we first establish the initial annual maximum Income Advantage Payment. Benefit Year A period of 12 months.The first Benefit Year begins on the Benefit Election Date. Subsequent Benefit Years begin on the Benefit Anniversaries.All Benefit Years end at the end of the day before the next Benefit Anniversary. Covered Person The person on whose Age we base when Income Advantage Payments begin.We determine the Covered Person on the Issue Date as follows. · If the contract is solely owned, the Covered Person is the Owner. · If the contract is jointly owned, you may be able to choose which Joint Owner is the Covered Person. · If the contract is owned by a non-individual, the Covered Person is the Annuitant. A person no longer qualifies as a Covered Person and is removed from the contract if that person is no longer an Owner, Joint Owner, or Annuitant as required above. After the Issue Date, you cannot replace the Covered Person. Current Treasury Rate The Current Treasury Rate is calculated by reference to the Ten-year U.S. Constant Maturity Treasury rate from the end of the last Business Day of the previous week if we receive your Authorized Request for Income Advantage Payments during the current week by 4p.m. Eastern Time on the last Business Day.If we receive your Authorized Request after 4 p.m. Eastern Time on the last Business Day of the week, we process your request using the treasury rate for the next week. If the publication of the Ten-year U.S. Constant Maturity Treasury rate is discontinued, or if the calculation of the rate is changed substantially, we will seek regulatory approval to substitute a comparable rate.When we receive approval, we will send you, and any assignee of record, notice of the substitution at your last known addresses. Excess Withdrawal If you take a Withdrawal from the Income Advantage Account on or after the Benefit Election Date, an Excess Withdrawal is the amount of the Withdrawal that, when added to other Withdrawals taken from the Income Advantage Account during the Benefit Year and the annual actual Income Advantage Payment, is greater than the annual maximum Income Advantage Payment. We treat any portion of a Withdrawal you take while you are receiving Income Advantage Payments that is not an Excess Withdrawal as an Income Advantage Payment. If, at the end of the Business Day before your withdrawal request or at the end of the Business Day that we process your withdrawal request, the Contract Value is or would be less than the Minimum Required Value, we send you the total remaining Contract Value, Income Advantage Payments stop, and this rider and the contract terminate on the Business Day you took the Withdrawal. S40818-NY Definitions continued from the previous page Income Advantage Account The account available to you under this rider. Income Advantage Account Value The sum of the values in the selected Income Advantage Account Investment Options. Income Advantage Account Accumulation Phase The Income Advantage Account Accumulation Phase generally begins on the Business Day you allocate to the Income Advantage Account. However, if you immediately begin Income Advantage Payments, the Income Advantage Account will not have an Income Advantage Account Accumulation Phase. The Income Advantage Account Accumulation Phase ends on the earliest of the following. · On the Benefit Election Date that you request Income Advantage Payments. · The Business Day we process your request for a Full Withdrawal of the total Contract Value. · The Business Day before the Annuity Date. · The Business Day we first receive an Authorized Request of the death benefit payment option and due proof of death, upon the death of any Owner, unless this contract is continued by the deceased Owner’s spouse. Income Advantage Death Benefit The death benefit provided by this rider. Income Advantage Payment The payment we make to you under this rider. Income Phase The period of time beginning on the Benefit Election Date during which we make Income Advantage Payments. Maximum Anniversary Value A value we use in determining the Income Advantage Death Benefit under this rider. Payment Date The date you select on which Income Advantage Payments begin. Quarterly Anniversary Value A value we use in determining the Benefit Base under this rider. Purchase Payments Additional Purchase Payments to the Income Advantage Account We only accept Additional Purchase Payments to the Income Advantage Account after the Issue Date and: · during the Income Advantage Account Accumulation Phase; and · before the Covered Person’s Latest Contribution Birthday shown on the Contract Schedule. Additional Purchase Payments must be greater than or equal to the Minimum Additional Purchase Payment shown on the Contract Schedule.We may decline any Additional Purchase Payment that violates state or federal law or results in the Maximum Aggregate Income Advantage Account Contribution being exceeded. Maximum Aggregate Contribution to the Income Advantage Account The Maximum Aggregate Income Advantage Account Contribution is shown on the Contract Schedule.In calculating the Maximum Aggregate Income Advantage Account Contribution, we include the following, all calculated as of the date we process the Purchase Payment, Transfer, or Withdrawal. (a) Purchase Payments allocated to the Income Advantage Account, (b) plus any Account Value transferred into the Income Advantage Account, (c) minus the total Income Advantage Account Value withdrawn from, or transferred out of, the Income Advantage Account. S40818-NY2 Transfers You can continue to make Transfers between the Income Advantage Account Investment Options while the Income Advantage Account Value is greater than zero, subject to the provisions set out in the Transfers section of the contract. We no longer allow Transfers into the Income Advantage Account from another Account: · On and after the Benefit Election Date; · On and after the Covered Person’s Latest Contribution Birthday; and · If the Maximum Aggregate Income Advantage Account Contribution amount has been reached or will be exceeded. The maximum transfer amount you can request from the Income Advantage Account is equal to the Income Advantage Account Value minus the total accumulated Income Advantage Account Fee calculated as of the end of the Business Day we process the Transfer. Contract Charges Income Advantage Account Fee If you allocate to the Income Advantage Account and the Income Advantage Account Value is greater than zero, we deduct an Income Advantage Account Fee each quarter during this Account’s Accumulation and Income Phases. The Income Advantage Account Fee is an annualized rate that we accrue each day as a percentage of the Benefit Base.If any day that we are to accrue this fee is not a Business Day, we use the Benefit Base at the end of the prior Business Day. This fee’s annualized rate is shown on the Contract Schedule. If you allocate any of the Initial Purchase Payment to the Income Advantage Account, we begin calculating the daily Income Advantage Account Fee amount on the day after the Issue Date.If you allocate to the Income Advantage Account after the Issue Date, we begin calculating the daily Income Advantage Account Fee amount on the day after we add your Additional Purchase Payment to the contract, or the day after we process your request to Transfer Account Value into the Income Advantage Account. We deduct the Income Advantage Account Fee from the Income Advantage Account Value determined at the end of the Business Day before each Quarterly Anniversary, before we use that value to compute the Quarterly Anniversary Value, the Benefit Base, or the Maximum Anniversary Value.We deduct the Income Advantage Account Fee proportionately from the Income Advantage Account Investment Options.The deduction of the Income Advantage Account Fee reduces the Income Advantage Account Value on a dollar for dollar basis, but does not reduce the Quarterly Anniversary Value, the Benefit Base, or the Maximum Anniversary Value. If on a Quarterly Anniversary the Income Advantage Account Value is less than the Income Advantage Account Fee, we deduct any remaining Income Advantage Account Value to cover the Income Advantage Account Fee and reduce the Income Advantage Account Value to zero.If this deduction occurs during the Income Phase, Income Advantage Payments continue even though we no longer assess or deduct the Income Advantage Account Fee. If you Transfer the total Income Advantage Account Value into another Account, or if you withdraw the total Income Advantage Account Value, we first deduct the total accrued Income Advantage Account Fee as of the end of the Business Day we process the Transfer or Withdrawal and then process the Transfer or Withdrawal. If the contract terminates due to death, we deduct the final Income Advantage Account Fee from the Income Advantage Account Value before calculating the Income Advantage Death Benefit. We reserve the right to change the Income Advantage Account Fee on each Quarterly Anniversary, subject to the Maximum Income Advantage Account Fee.However, we cannot increase or decrease the fee, in any 12-month period, more than the Maximum Change Percentage shown on the Contract Schedule.If we increase the Income Advantage Account Fee, we will send you written notice. S40818-NY3 Withdrawals Partial Withdrawals The maximum Partial Withdrawal amount you can request from the Income Advantage Account is equal to the total Income Advantage Account Value minus the total accrued Income Advantage Account Fee as of the end of the Business Day we process the Withdrawal. Quarterly Anniversary Value We calculate the Quarterly Anniversary Value for the Benefit Base until the Benefit Election Date. On the Issue Date, the Quarterly Anniversary Value is equal to the Initial Purchase Payment received and allocated to the Income Advantage Account. At the end of each Business Day we: · increase the Quarterly Anniversary Value by the amount of any Additional Purchase Payments received and allocated to the Income Advantage Account that day and the amount of any Account Value transferred into the Income Advantage Account that day; and · reduce the Quarterly Anniversary Value by the greater of the percentage or dollar amount of Income Advantage Account Value withdrawn or transferred that day.Withdrawals include Income Advantage Payments, but do not include amounts withdrawn for Transfer Fees, the Contract Maintenance Charge, or the Income Advantage Account Fee. On each Quarterly Anniversary before the Covered Person’s Latest Birthday shown on the Contract Schedule, the Quarterly Anniversary Value is equal to the greater of its value or the Income Advantage Account Value, both determined at the end of the prior Business Day. Benefit Base We base the initial annual maximum Income Advantage Payment and the Income Advantage Account Fee on the Benefit Base. On the Issue Date and on each Business Day before the Benefit Election Date, the Benefit Base is equal to the Quarterly Anniversary Value. On the Benefit Election Date, we compare the Benefit Base to the Income Advantage Account Value using the values determined at the end of the prior Business Day.If the Income Advantage Account Value is greater than the Benefit Base, we increase the Benefit Base to equal this value. On and after the Benefit Election Date, the Benefit Base only changes if we increase the annual maximum Income Advantage Payment through the automatic annual payment increases feature, you take an Excess Withdrawal, or you Transfer Income Advantage Account Value into another Account. Any Excess Withdrawal, or Transfer of Income Advantage Account Value into another Account, reduces the Benefit Base by the greater of the percentage or dollar amount of Income Advantage Account Value withdrawn or transferred, determined at the end of the Business Day we process the Withdrawal or Transfer.The following illustrates how an Excess Withdrawal of $5,000 reduces the Benefit Base.The reduction is the greater of the percentage ($5,100) or dollar amount ($5,000) of Income Advantage Account Value withdrawn. Income Advantage Account Value Benefit Base Prior to Withdrawal Withdrawal of $5,000 - $5,000 -[($5,000/$100,000)x$102,000] - $5,100 After Withdrawal S40818-NY4 Benefit Base continued from the previous page An automatic annual payment increase may increase or decrease the Benefit Base.If you receive an annual payment increase, we change the Benefit Base to equal the Income Advantage Account Value at the end of the Business Day before the current Benefit Anniversary. Any change in the Benefit Base changes the amount of the Income Advantage Account Fee calculated and accrued for that day. Income Advantage Payments How Income Advantage Payments begin You, as the Owner, can begin Income Advantage Payments by providing an Authorized Request. However, Income Advantage Payments are not available if the initial annual maximum Income Advantage Payment on the Benefit Election Date is less than the Minimum Income Advantage Payment shown on the Contract Schedule. The Benefit Election Date is the date we receive your Authorized Request.On the Benefit Election Date, the Covered Person must meet the Exercise Ages shown on the Contract Schedule.Income Advantage Payments begin on the Payment Date. The Payment Date must meet the Payment Date Requirements shown on the Contract Schedule. If you have not begun receiving Income Advantage Payments, and the Income Advantage Account Value is reduced to zero for any reason other than a Withdrawal or Transfer while this rider is in effect, on the next available Benefit Election Date, we begin making annual payments to you of the annual maximum Income Advantage Payment. On and after the Benefit Election Date that you request Income Advantage Payments, the following applies. · Each Income Advantage Payment, Excess Withdrawal, and Transfer of Income Advantage Account Value into another Account reduces the Income Advantage Death Benefit by the greater of the percentage or dollar amount of Income Advantage Account Value withdrawn or transferred. · Each Income Advantage Payment, Excess Withdrawal, Transfer of Income Advantage Account Value into another Account, and the deduction of any fees, including Income Advantage Account Fees, Transfer Fees, and Contract Maintenance Charges, reduces the Income Advantage Account Value on a dollar for dollar basis. How we calculate Income Advantage Payments On the Benefit Election Date, we base the initial annual maximum Income Advantage Payment on the Benefit Base and the payment percentage. We determine the payment percentage by using the Annual Maximum Income Advantage Payment Table shown on the Contract Schedule and the Current Treasury Rate that is in effect when we receive your Authorized Request for Income Advantage Payments. The annual maximum Income Advantage Payment is the amount you are entitled to, but you can choose to take less than this amount.The amount you request to receive each Benefit Year is the annual actual Income Advantage Payment.On the Benefit Election Date and on each subsequent Benefit Anniversary, each actual Income Advantage Payment for the Benefit Year is equal to the annual actual Income Advantage Payment divided by the number of payments you selected to receive each year.If the Payment Date does not fall on a Business Day, we make the payment to you on the next Business Day. The initial actual Income Advantage Payment must either be zero or meet the Minimum Income Advantage Payment. While the Income Advantage Account Value is greater than zero, you can change the frequency and/or amount of Income Advantage Payments on each Benefit Anniversary for the following Benefit Year.You must provide notice of any requested change to the frequency and/or amount of actual Income Advantage Payments at least 30 days before the Benefit Anniversary.We change the payment frequency and/or amount on the Benefit Anniversary and the change remains in effect until the Benefit Anniversary you request another change to the actual Income Advantage Payments.You cannot change the frequency or amount of Income Advantage Payments on or after the Business Day the Income Advantage Account Value is reduced to zero. S40818-NY5 Income Advantage Payments continued from the previous page How we calculate Income Advantage Payments (continued) Any Excess Withdrawal or Transfer of Income Advantage Account Value into another Account reduces next year’s annual maximum Income Advantage Payment on the Benefit Anniversary that occurs after the Excess Withdrawal or Transfer.For each Excess Withdrawal or Transfer, we reduce the annual maximum Income Advantage Payment by the same percentage that we reduced the Benefit Base. If Excess Withdrawals and/or Transfers reduce the annual maximum Income Advantage Payment to less than the Minimum Income Advantage Payment, we either Transfer the total remaining Income Advantage Account Value, minus any Income Advantage Account Fee, into the Base Account, or we send this amount to you.If the Base Account Value is greater than zero, we Transfer this amount into the Base Account, Income Advantage Payments stop, the Income Phase and the Income Advantage Death Benefit terminate, and the Income Advantage Account is no longer available.If the Base Account Value is zero, we send this amount to you and we consider this a Full Withdrawal of the Contract Value. We deduct each actual Income Advantage Payment, any Excess Withdrawal, and any Transfer of Income Advantage Account Value into another Account proportionately from the Income Advantage Account Investment Options. When an Income Advantage Payment is due, if the Income Advantage Account Value is greater than zero, but less than the actual Income Advantage Payment, we credit the Income Advantage Account Value with (a) – (b), where: (a) is the actual Income Advantage Payment; and (b) is the Income Advantage Account Value immediately before we make the actual Income Advantage Payment. We then make the actual Income Advantage Payment and reduce the Income Advantage Account Value to zero. While you are receiving Income Advantage Payments, if the Income Advantage Account Value is reduced to zero for any reason other than an Excess Withdrawal or Transfer of the total Income Advantage Account Value into another Account then: · You can no longer request to receive less than the maximum Income Advantage Payment. · You can no longer change the frequency of the Income Advantage Payments. · You continue to receive the maximum Income Advantage Payment at the frequency you previously selected until the death of the Covered Person, unless you begin Annuity Payments.If you begin Annuity Payments, Income Advantage Payments stop, the Income Phase and the Income Advantage Death Benefit terminate, and the Income Advantage Account is no longer available. Automatic Annual Payment Increases to the Income Advantage Payments On each Benefit Anniversary before the Covered Person’s Latest Birthday, we may change the annual maximum Income Advantage Payment. First, we adjust the annual maximum Income Advantage Payment from the prior Benefit Anniversary, or Benefit Election Date in the case of the first Benefit Anniversary, for any Excess Withdrawal taken or Transfer of Income Advantage Account Value into another Account during the prior Benefit Year. Then, we increase this adjusted annual maximum Income Advantage Payment to equal the result of the Income Advantage Account Value at the end of the prior Business Day multiplied by the greater of: (a) the payment percentage established on the prior Benefit Anniversary, or Benefit Election Date in the case of the first Benefit Anniversary; or (b) the payment percentage based on the Current Treasury Rate that is in effect on the Benefit Anniversary; if this result is greater. If we increase your payment, we change the Benefit Base. If you are receiving less than the annual maximum Income Advantage Payment, we increase the actual Income Advantage Payment if you chose to receive a percentage of the annual maximum, but not if you chose to receive a specific dollar amount. Automatic annual payment increases are no longer available on or after the Business Day the Income Advantage Account Value is reduced to zero. S40818-NY6 Annuity Payments Annuitization If on the Latest Annuity Date shown on the Contract Schedule, or on such subsequent date as may be authorized by us at our discretion, you have begun receiving Income Advantage Payments, the Contract Value is greater than zero, and you choose to take fixed Annuity Payments under Annuity Option 1, we make the following guarantee. However, if you select any other Annuity Option, or if you choose variable Annuity Payments, the guarantee listed below does not apply. You are not required to take Annuity Payments on the Latest Annuity Date if the Contract Value has been reduced to zero. If you choose Annuity Option 1 - Life Annuity where the sole Annuitant is the Covered Person, then the fixed Annuity Payments are equal to the greater of: (a) the Option 1 annual payment based on the terms of the contract; or (b) the current annual maximum Income Advantage Payment available to you. Death Benefit Maximum Anniversary Value We calculate the Maximum Anniversary Value for the Income Advantage Death Benefit until the Income Advantage Death Benefit terminates. On the Issue Date, the Maximum Anniversary Value is equal to the Initial Purchase Payment received and allocated to the Income Advantage Account. At the end of each Business Day we: · increase the Maximum Anniversary Value by the amount of any Additional Purchase Payments received and allocated to the Income Advantage Account that day and the amount of any Account Value transferred into the Income Advantage Account that day; and · reduce the Maximum Anniversary Value by the greater of the percentage or dollar amount of Income Advantage Account Value withdrawn or transferred that day.Withdrawals include Income Advantage Payments, but do not include amounts withdrawn for Transfer Fees, the Contract Maintenance Charge, or the Income Advantage Account Fee. On each Contract Anniversary before the End Date, the Maximum Anniversary Value is equal to the greater of its value or the Income Advantage Account Value, both determined at the end of the prior Business Day.The End Date is the earliest of the Covered Person’s Latest Birthday shown on the Contract Schedule, or the Business Day we first receive an Authorized Request of the death benefit payment option and due proof of death. If the End Date occurs due to Age, then we continue to calculate the Maximum Anniversary Value in the same way that we do on each Business Day other than a Contract Anniversary until we receive the required death information.If the End Date occurs due to death and there are multiple Beneficiaries, then the Maximum Anniversary Value will not change once we receive the required death information from any one Beneficiary. Income Advantage Death Benefit Before the Annuity Date, the Income Advantage Death Benefit is the greater of (a) or (b), less any deductions we make to reimburse ourselves for any applicable Premium Tax. (a) The Income Advantage Account Value. (b) The Maximum Anniversary Value. Any part of the Income Advantage Death Benefit in the Investment Options remains in the Investment Options until distribution. For multiple Beneficiaries, we determine the Maximum Anniversary Value for each surviving Beneficiary’s portion of the Death Benefit at the time we first receive an Authorized Request of the death benefit payment option and due proof of death. We determine the Income Advantage Account Value for each surviving Beneficiary’s portion of the Death Benefit as of the end of the Business Day during which we receive an Authorized Request of their selected death benefit payment option. S40818-NY7 Death Benefit continued from the previous page Continuation of the contract by the surviving spouse If an eligible surviving spouse chooses to continue the contract instead of receiving payment of the Death Benefit, we adjust the Income Advantage Account Value to equal the Income Advantage Death Benefit if that amount is greater. We make that change at the end of the Business Day we receive an Authorized Request of the death benefit payment option and due proof of death. Conditions for Termination of the Income Advantage Death Benefit The Income Advantage Death Benefit terminates on the earliest of the following. · The Business Day before the Annuity Date. · On and after the Benefit Election Date, the Business Day that the Maximum Anniversary Value and the Income Advantage Account Value are both zero. · The Business Day the contract terminates. General Provisions Misstatement of Age or gender To issue the contract, the Age of the Covered Person must be less than or equal to the Maximum Issue Age shown on the Contract Schedule. Termination of the Income Phase The Income Phase terminates on the earliest of the following. · The Business Day you take an Excess Withdrawal of the total Income Advantage Account Value. · The Business Day you Transfer the total Income Advantage Account Value into another Account. · The Business Day before the Annuity Date that you annuitize the Base Account Value. · The Benefit Anniversary that the annual maximum Income Advantage Payment is less than the Minimum Income Advantage Payment due to an Excess Withdrawal or Transfer of Income Advantage Account Value into another Account. · If the contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · If the contract is jointly owned and the Contract Value has been reduced to zero, the date of death of the Covered Person. · If the contract is jointly owned by non-spouses and the Contract Value has not been reduced to zero, the date of death of any Joint Owner. · If the contract is jointly owned by spouses and the Contract Value has not been reduced to zero, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the contract.If the surviving spouse who is also the Covered Person continues the contract, the Income Phase terminates on the date of death of the Covered Person. · The Business Day that the contract terminates. Termination of this rider Before the Benefit Election Date, this rider terminates on the earliest of the following. · The date of death of the Covered Person. · The Business Day before the Annuity Date. · The Business Day that the contract terminates. S40818-NY8 In all other respects the provisions, conditions, exceptions and limitations contained in the contract remain unchanged. Signed for the Company at its home office. Allianz Life Insurance Company of New York [] Maureen A. PhillipsThomas P. Burns SecretaryPresident S40818-NY9
